Case 1:17-cv-02126-CBA Document 80-3 Filed 06/17/20 Page 1 of 10 PageID #: 1530




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      -------------------------------------x
      CIT BANK, N.A.,                                   Docket No. 17-cv-2126
                                                        (CBA)(RER)
                                         Plaintiff,
                        -against-                       AMENDED ANSWER AND
                                                        COUNTERCLAIMS
      SHARON ZISMAN, BEREL ZISMAN, NEW YORK
      CITY DEPARTMENT OF FINANCE, NEW YORK
      CITY ENVIRONMENTAL CONTROL BOARD,
                                  Defendants.
      -------------------------------------x


                 Defendants, Sharon Zisman and Berel Zisman, by

      their attorneys, Suslovich & Klein LLP appearing herein as

      of-counsel to the Law Office of Eli Fixler, answers the

      complaint as follows:



                1.   Defendants neither admit nor deny the

      allegations contained in paragraph 1 of the complaint

      because they do not appear to contain factual allegations

      that can be admitted or denied but, rather, contain

      statements as to the nature of the action but to the

      extent that it may be deemed to contain allegations, deny

      those allegations.



                2.   Defendants deny knowledge and information

      sufficient to form a belief as to the truth of the
Case 1:17-cv-02126-CBA Document 80-3 Filed 06/17/20 Page 2 of 10 PageID #: 1531




      allegations contained in paragraphs 10 and 11 of the

      complaint.



                3.   Defendants deny the allegations contained in

      paragraphs 2, 3, 5, 6, 7, 8, 9, 12, 13, 14, 15, 19, 20,

      21, 22, 23, 28, 29, 30, 31, 32, 33, 35, and 38 of the

      complaint.



                4.   Defendants deny the allegations contained in

      paragraph 4 of the complaint except admit that the

      Defendants are natural persons and the owners of the

      Property.



                5.   Defendants deny knowledge or information

      sufficient to form a belief as to the allegations set

      forth in paragraphs 16, 17, 18, 24, 25, 26, and 27 of the

      complaint, except that to the extent the documents

      referred to in said paragraphs exist, and were properly

      executed and/or recorded, and are otherwise valid and

      binding, the documents speak for themselves and all

      questions of law concerning said documents are

      respectfully referred to the court.




                                    - 2 -
Case 1:17-cv-02126-CBA Document 80-3 Filed 06/17/20 Page 3 of 10 PageID #: 1532




                6.   Defendants neither admit nor deny the

      allegations contained in paragraph 34 of the complaint

      because it does not appear to contain factual allegations

      that can be admitted or denied but, rather, contains a

      declaration of election but to the extent that they may be

      deemed to contain allegations, deny those allegations.



                7.   Defendants neither admit nor deny the

      allegations contained in paragraph 36, 37, 39, 40, 41, and

      42 of the complaint because it does not appear to contain

      factual allegations that can be admitted or denied but,

      rather, contains a request of the Court but to the extent

      that they may be deemed to contain allegations, deny those

      allegations.



                         FIRST AFFIRMATIVE DEFENSE



                8.   Plaintiff lacks the requisite standing

      and/or capacity to maintain the instant action.



                        SECOND AFFIRMATIVE DEFENSE




                                    - 3 -
Case 1:17-cv-02126-CBA Document 80-3 Filed 06/17/20 Page 4 of 10 PageID #: 1533




                9.    Plaintiff is not the lawful owner and holder

      of the note and mortgage.



                         THIRD AFFIRMATIVE DEFENSE



                10. The complaint in this action is barred by

      the doctrine of collateral estoppel and res judicata.



                         FOURTH AFFIRMATIVE DEFENSE



                11. Plaintiff failed to serve a notice of

      default on answering Defendants in the manner required by

      the mortgage, loan documents, and/or applicable law.



                12. By reason of Plaintiff’s failure to satisfy

      this condition precedent, this action is barred and must

      be dismissed.



                         FIFTH AFFIRMATIVE DEFENSE



                13. The Plaintiff failed to provide answering

      Defendants with the requisite cure period for the alleged

      default as required by the mortgage and/or applicable law.




                                    - 4 -
Case 1:17-cv-02126-CBA Document 80-3 Filed 06/17/20 Page 5 of 10 PageID #: 1534




                14. By reason of the foregoing, this action may

      not be maintained by the Plaintiff and must be dismissed.



                         SIXTH AFFIRMATIVE DEFENSE



                15. The Plaintiff breached the terms of the

      mortgage by failing to provide answering Defendants with a

      statement as to the unpaid principal balance, the maturity

      date, interest rate and stating whether there were any

      alleged defaults as required by the mortgage.



                16. By reason of the foregoing, this action may

      not be maintained and must be dismissed.



                        SEVENTH AFFIRMATIVE DEFENSE



                17. The causes of action set forth in the

      complaint are barred by the doctrine of laches.



                         EIGHTH AFFIRMATIVE DEFENSE



                18. Plaintiff’s causes of action are barred by

      the applicable statute of limitations.




                                    - 5 -
Case 1:17-cv-02126-CBA Document 80-3 Filed 06/17/20 Page 6 of 10 PageID #: 1535




                         NINTH AFFIRMATIVE DEFENSE



                19. Plaintiff failed to comply with all the

      statutory prerequisites prior to commencing the instant

      action for foreclosure.



                         TENTH AFFIRMATIVE DEFENSE



                20. The causes of action asserted in the

      complaint are barred by the doctrine of waiver and

      estoppel.



                      ELEVENTH AFFIRMATIVE DEFENSE



                21. The assignment executed by MERS to the

      Plaintiff is insufficient to transfer the note. The

      assignment on its face purports to assign only the

      mortgage but not the note. The assignment of a mortgage

      without the note is a nullity and does not confer on the

      assignee the right to foreclose.




                                    - 6 -
Case 1:17-cv-02126-CBA Document 80-3 Filed 06/17/20 Page 7 of 10 PageID #: 1536




                        TWELFTH AFFIRMATIVE DEFENSE



                22. MERS only held the mortgage as nominee and

      lacked authority to assign to Plaintiff as a matter of

      law.



                      THIRTEENTH AFFIRMATIVE DEFENSE



                23. This Court lacks subject matter jurisdiction

      in this action as there is no diversity of citizenship.



                      FOURTEENTH AFFIRMATIVE DEFENSE



                24. Plaintiff has failed to state a claim upon

      which relief can be granted.



         FIFTEENTH AFFIRMATIVE DEFENSE AND FIRST COUNTERCLAIM



                25. Plaintiff and/or its predecessors have

      commenced and prosecuted a foreclosure action to foreclose

      upon the same note and mortgage in the Supreme Court of

      the State of New York.




                                    - 7 -
Case 1:17-cv-02126-CBA Document 80-3 Filed 06/17/20 Page 8 of 10 PageID #: 1537




                26. Said prior action was commenced on April 30,

      2009 and was dismissed by summary judgment on May 16,

      2016.



                27. The Plaintiff and/or its predecessors

      commenced said prior action knowing that it did not have

      standing to do so.



                28. The Plaintiff and/or its predecessors

      prosecuted and continued to maintain said action long

      after it learned and had unequivocal knowledge that it did

      not have standing to maintain said action.



                29. By reason of the above, the answering

      Defendants are entitled to damages in an amount to be

      determined at the time of trial for the Plaintiff’s

      wrongful commencement and continued prosecution of the

      prior action against the answering Defendants.



                30. By reason of the above, any mortgage

      interest which it is alleged to have accrued during that

      timeframe (April 30, 2009 to May 16, 2016), shall be




                                    - 8 -
Case 1:17-cv-02126-CBA Document 80-3 Filed 06/17/20 Page 9 of 10 PageID #: 1538




      setoff and reduced from any amount which it may be

      determined is due under the note/mortgage.



                             SECOND COUNTERCLAIM



                31. Should the Defendants prevail in this

      action, Defendants are entitled to recover, pursuant to

      New York Real Property Law §282, the attorney’s fees and

      expenses incurred in defending the complaint and

      prosecuting the counterclaims asserted in this action.



                30.32.     Therefore, it is requested that a

      judgment be granted to the Defendants awarding to them

      both their attorney’s fees and expenses.


                 WHEREFORE, it is respectfully requested that the

      Court dismiss the complaint against the answering

      Defendants and grant to them attorney’s fees, expenses,

      and damages on their counterclaims together with granting

      such other and further relief as it may deem just, proper,

      and equitable.



      Dated:   September 7, 2018 May 20, 2020




                                    - 9 -
Case 1:17-cv-02126-CBA Document 80-3 Filed 06/17/20 Page 10 of 10 PageID #: 1539




                                      SUSLOVICH & KLEIN LLP
                                      Of Counsel to
                                      Law Office of Eli Fixler
                                      Attorneys for Defendants,
                                      Berel Zisman and Sharon Zisman
                                      1507 Avenue M
                                      Brooklyn, New York 11230
                                      Phone: (718) 382-5700
                                      Email: Mark@suslovichklein.com

                                      By: Mark M. Kranz
                                         Mark M. Kranz (MK 7739)




      VIA ECF To:

      WINDELS MARX LANE & MITTENDORS, LLP
      Attention: Sean K. Monahan, Esq.
      156 West 56th Street
      New York, New York 10019
      Phone: (212) 237-1000




                                    - 10 -
